Marshall, Justice.
The appellant was convicted in the Fulton Superior Court of two counts of murder, and other offenses, and he was given the death penalty for the murder convictions. In his direct appeal, his convictions and sentences were affirmed. See Chenault v. State, 234 Ga. 216 (215 SE2d 223) (1975). This is his habeas corpus appeal. In this appeal, he argues that the trial judge’s instructions to the jury during the presentence hearing were deficient in that the trial judge failed to fully instruct the jury on mitigating circumstances and failed to fully inform the jury that they could make a recommendation of mercy. We have reviewed the trial judge’s instructions to the jury during the sentencing stage of appellant’s trial, and we find them to be in compliance with Spiuey v. State, 241 Ga. 477 (246 SE2d 288) (1978), cert. den. Spivey v. Georgia, 439 U. S. 1039 (1978).

Judgment affirmed.


All the Justices concur.